DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 06/9/2021.
Receipt is acknowledged of amendments/arguments filed on 08/19/2021.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2020/0202284) in view of High et al. (US 20180167394).
Re Claims 1, 8 and 14: Singh et al. teaches system and method for item delivery using unmanned aerial vehicles, which includes actuating, by a computing device associated with an unmanned device {herein UAV 200; as shown in fig.# 2}, a locking mechanism associated with a compartment of the unmanned device to secure a parcel within the unmanned device (¶ 23-26, herein hashing function} (¶ 81+), the hashed key based on an ID of the unmanned device and a unique ID associated with the parcel (¶ 59, 92, 110+); when at the delivery location of the parcel, capturing an image of a computer-readable indicia {herein scanning a QR code} representative of a hashed key from the user (¶ 49-624, 62, 74+); determining, by the drone computing device, whether the hashed key from the user and the hashed key received from the parcel provider match (¶ 58+); and when the hashed keys match {herein correlate or confirm}, actuating the locking mechanism associated with the compartment 206 of the unmanned device to enable the user to access the compartment and retrieve the parcel  (¶ 24, 55-644, 74+). Singh et al. teaches a drone (¶ 65+).
Singh et al. fails to specifically teach in response to the hashed keys from the user and from the parcel provider matching, actuating, by the drone computing device, the locking mechanism associated with the compartment of the unmanned device to provide the user with access to the compartment and the parcel.
High et al. teaches controlling access to a locked space using cryptographic keys stored on a blockchain, wherein in response to the hashed keys from the user and from the parcel provider matching, actuating, by the drone computing device, the locking mechanism associated with the compartment of the unmanned device to provide the user with access to the compartment and the parcel (¶ 35-46+). For further clarity, High et al. teaches that the private key may be unique to a device (see ¶ 31-35). 
In view of High et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Singh et al. in response to the hashed keys from the user and from the parcel provider matching, actuating, by the drone so as to ensure that only the authorized user can have access and/or unlock the delivery parcel by matching the hashed access code received from the receiving device with the stored hashed access code.
Re Claim 2, 9 and 17: Singh et al. as modified by High et al. teaches a system and method, further comprising receiving, at the drone computing device, an input indicating that the parcel is included in the compartment, prior to actuating the locking mechanism associated with the compartment to secure the parcel within the unmanned device (¶ 71-77+).
Re Claim 3, 10 and 18: Singh et al. as modified by High et al. teaches a system and method, wherein the delivery location includes one of a mailing address and a location of a portable communication device of the user (¶ 76+).
Re Claim 4, 11 and 19: Singh et al. as modified by High et al. teaches a system and method, wherein the delivery location includes the location of the portable communication device; and wherein the method further includes receiving, by the drone computing device, a beacon transmission from the portable communication device and determining the location of the portable communication device based on the received beacon transmission (¶ 70+).
Re Claim 5-6, 13 and 20: Singh et al. as modified by High et al. teaches a system and method, wherein the computer - readable indicia includes a QR code (¶ 49, 56-62, 74+), wherein the parcel includes a government document and the unique ID includes a government ID number included on the government document (¶ 97-98+).
Re Claims 7, 12: Singh et al. as modified by High et al. teaches a system and method, wherein the unmanned device includes a drone (¶ 15+, 65+).
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2020/0202284) in view of High et al. (US 20180167394) as applied to claim 1 above, and further in view of Gordon et al. (US 2017/0320569).
The teachings of Singh et al. have been discussed above. Singh et al. teaches that the cargo component may that be lockable and unlocked after the user makes a purchase (116+) and a digital certificate for conducting a transaction through the payment terminal 210 for allowing access to the compartment 206 (¶ 87, 103+).
Singh et al. fails to specifically teach the locking mechanism includes a digital locking mechanism.
Gordon et al. alert system for an unmanned aerial vehicle, wherein the locking mechanism includes a digital locking mechanism (¶ 86+).
In view of Gordon et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Singh et al. that the locking mechanism includes a digital locking mechanism so as to provide means for opening the lock of the controlled compartment digitally either through a PIN number or even wirelessly via a handheld device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giorgi et al. (US 2019/0102730) teaches drone delivery and landing.
Park (US 2018/0244404) teaches drone delivery system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.